Citation Nr: 0621856	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-36 356	)	DATE
	)
	)


THE ISSUE

Whether a June 2004 decision of the Board of Veterans' 
Appeals (Board) that determined new and material evidence had 
not been presented to reopen a claim for an effective date 
earlier than June 14, 1991, for the award of 
service connection and a total schedular evaluation for 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel






FINDINGS OF FACT

1.  The veteran served on active duty from June 1976 to 
November 1979.

2.  A Board decision in June 2004 determined that new and 
material evidence had not been presented to reopen the 
veteran's claim for an effective date earlier than June 14, 
1991, for the award of service connection for schizophrenia 
and for a total schedular evaluation for the disability.

3.  In September 2004, the veteran filed a motion to revise 
or reverse the Board's June 2004 decision on the basis of 
CUE.

4.  Neither the veteran nor his accredited representative 
has alleged any specific error of fact or law in the Board's 
June 2004 decision.


CONCLUSION OF LAW

Because the pleading requirements have not been met for a 
motion for revision of a decision based on CUE, the motion 
must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inapplicability of the Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA redefined 
VA's duties to notify and assist a veteran in developing a 
claim.  But the VCAA does not apply to CUE claims - either 
with respect to prior, unappealed RO decisions or to prior 
decisions of the Board.  38 U.S.C.A. §§ 5109A, 7111(a); 38 
C.F.R. §§ 3.105(a), 20.1400-20.1411; see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); and Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Procedural History

In April 1998, the Board issued a decision denying an 
effective date earlier than June 14, 1991, for the award of 
service connection and a total schedular evaluation for 
schizophrenia.  The veteran's motions for reconsideration of 
that decision were denied in June and September 1998.  A May 
1999 decision of the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's April 1998 
decision.  In June 2000, the Board denied the veteran's CUE 
motion concerning the April 1998 Board decision and in 
August 2000 denied a motion for reconsideration of that 
decision.  

In June 2004, the Board issued a decision concluding that 
new and material evidence had not been presented to reopen 
the veteran's claim for an earlier effective date.  He again 
appealed to the Court - which, in May 2005, dismissed his 
appeal.  The Board denied reconsideration of the June 2004 
decision in August 2005.

Numerous communications have been received from the veteran 
since the Board issued its June 2004 decision.  A letter 
that was received in September 2004 was construed as a CUE 
motion concerning the Board's June 2004 decision.  

Analysis

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2005).

Although the veteran has written the Board numerous times 
since the June 2004 decision was issued, all of his 
communications have expressed nothing more than his 
dissatisfaction with being denied an earlier effective date 
for service connection and a 100 percent schedular rating 
for schizophrenia.  He has restated some of the evidence 
that was previously of record and that was considered by the 
Board, and he has submitted additional evidence, most of 
which was merely duplicative of evidence already of record.  
(It should be noted that evidence submitted after a Board 
decision has been issued cannot be considered in determining 
whether that decision should be revised or reversed on the 
basis of CUE.  38 C.F.R. § 20.1403(b) (2005).)  In any 
event, the veteran has not alleged any legal or factual 
error in the Board's June 2004 decision.  He has simply 
repeatedly restated his contention that the effective date 
for the award should be the day following his separation 
from military service.  And although in several of the 
communications (on VA Form 9) he requested a hearing at the 
RO before a Veterans Law Judge of the Board, he has not 
provided "good cause" for granting this request.  
See 38 C.F.R. § 20.1405(c)(1) (2005).  Accordingly, the 
Board finds that his statements - even considered 
collectively, are legally insufficient to satisfy the 
requirement for specific allegations of fact or law.  

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2005), the 
CUE motion is dismissed without prejudice.


ORDER

The CUE motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

